Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rigid member” (claims 1 and 8) and the “angle wire” (claims 1 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 8, recitation of “a rigid member inserted through the channels” is ambiguous as to whether this is intended to encompass one (single) rigid member inserted through any one channel, one (single) rigid member inserted through multiple channels, or one (of multiple) rigid members inserted through each channel, or one (of multiple) rigid members inserted through some of the channels
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8, 9 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2019/0254504) in view of Wang et al. (US 2004/0122464, hereinafter “Wang”) and Shockey (U.S. Pat. 5,168,864).
As to claim 1, Ide discloses an endoscope comprising: 
an insertion unit (insertion portion 2, Fig.1) including an imaging unit (distal end portion 6 of insertion portion 2 includes an image pickup unit, [0024]); and an operation unit (operation portion 3, Fig.1) configured to bend a part of the insertion unit ([0026]), 
wherein at least a part of the insertion unit includes a tube formed of a resin (multi-lumen tube 22 can be made of a porous ePTFE, [0046]), the tube including a plurality of channels formed of the resin included in the tube (hole portions 22a,22b,22c, Fig.4, [0045]),
wherein the insertion unit includes a distal tip including the imaging unit (distal end portion 6 of insertion portion 2 includes an image pickup unit, [0024], Fig.1), a bending section that is bent by the operation unit (bending portion 7, Fig.1, [0026]), and a flexible section disposed between the bending section and the operation unit (flexible tube portion 8, Fig.1, [0028]), 
at least a part of the bending section and a part of the flexible section include the tube (multi-lumen tube 22, Fig.4), and an angle wire (operation wires 27, Fig.4, [0045]) inserted through insertion unit and connected to a bending mechanism of the bending section (operation wires 27 extend to bending portion 7 which includes a mechanism for actively bending in two directions, [0026]), wherein the operation unit is configured to operate the angle wire (bending lever 13 on operation unit 3, Fig.1, causes bending, [0026]).
Ide fails to disclose the characteristics of the porous resin of tube (22) and thus fails to disclose that the  resin excluding the channels has a porosity of 0% or more and 80% or less.  However, a porous resin can have a porosity of between 1% and 99%, the exact percentage being a design consideration base on the intended characteristics of the tube being formed from such resin (e.g. strength, permeability, flexibility, etc.) or just what is commercially available.  Wang evidences that at least a portion of a medical tube designed to be flexible and inserted into the human body (catheter, [0017],[0020]) can be formed of a porous polymeric material (e.g. ePTFE) having a porosity of about 30 to 90 percent ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the porous resin tube of Ide with any porosity (1% to 99%) that is suitable for the particular purpose of forming a flexible tube capable of being inserted into the body, including porosities up to 80%, since such material is known in the medical arts.
Ide discloses that the operation wires (27) extend through channels (22c, Fig.4) toward the operation unit (3) but fails to disclose a rigid member inserted through the channels, wherein the operation wires are inserted through the rigid member.  Shockey teaches that it is known in the art to provide a relatively rigid tube member (relative to the flexible section of the insertion unit) in the channels around the operation wires to allow transmission of the bending force to just the distal end (bending section) (Shockey: relatively rigid tube 20 in channel 22 extending from the proximal end of the intended bending section to the operation unit 12, with angle wire 24 extending therethrough to be attached to the distal end 16 of the flexible insertion section 14, Figs.1,3, col.2, lines 33-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rigid member around each of the operation wire of Ide to aid in transmitting the bending force of the operation wires just to the bending section of the insertion unit, as taught by Shockey, to make bending of the distal end more maneuverable and accurate.
As to claim 4, at least a part of the resin is a porous resin (Ide: [0046]).
As to claim 6, the rigid member has flexural rigidity higher than the flexural rigidity of the tube, being inserted through the channels in the flexible section (Shockey: the rigid member has higher flexural rigidity relative to the tube (flexible section), col.3, lines 53-62).
As to claim 8, Ide discloses an endoscope comprising: 
an insertion unit (insertion portion 2, Fig.1) comprising: 
a distal tip including an imaging unit (distal end portion 6 of insertion portion 2 includes an image pickup unit, [0024]); 
a bending section (bending portion 7, Fig.1, [0026]); 
a flexible section (flexible tube portion 8, Fig.1, [0028]); and 
an operation unit configured to cause the bending section to bend (operation portion 3, Fig.1,[0026]), 
wherein the flexible section is disposed between the bending section and the operation unit (8 is between 7 and 3, Fig.1), and 
wherein at least a part of the bending section and a part of the flexible section include a tube formed of a resin (multi-lumen tube 22, Fig,4, formed of porous resin, [0046]), the tube including a plurality of channels formed of the resin included in the tube (hole portions 22a,22b,22c, Fig.4, [0045]),
wherein the endoscope further comprises:an angle wire inserted through the insertion portion and connected to a bending mechanism of the bending section (operation wires 27 extend to bending portion 7 which includes a mechanism for actively bending in two directions, [0026]), wherein the operation unit is configured to operate the angle wire (bending lever 13 on operation unit 3, Fig.1, causes bending, [0026]).
Ide fails to disclose the characteristics of the porous resin of tube (22) and thus fails to disclose that the  resin excluding the channels has a porosity of 0% or more and 80% or less.  However, a porous resin can have a porosity of between 1% and 99%, the exact percentage being a design consideration base on the intended characteristics of the tube being formed from such resin (e.g. strength, permeability, flexibility, etc.) or just what is commercially available.  Wang evidences that at least a portion of a medical tube designed to be flexible and inserted into the human body (catheter, [0017],[0020]) can be formed of a porous polymeric material (e.g. ePTFE) having a porosity of about 30 to 90 percent ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the porous resin tube of Ide with any porosity (1% to 99%) that is suitable for the particular purpose of forming a flexible tube capable of being inserted into the body, including porosities up to 80%, since such material is known in the medical arts.
Ide discloses that the operation wires (27) extend through channels (22c, Fig.4) toward the operation unit (3) but fails to disclose a rigid member inserted through the channels, wherein the operation wires are inserted through the rigid member.  Shockey teaches that it is known in the art to provide a relatively rigid tube member (relative to the flexible section of the insertion unit) in the channels around the operation wires to allow transmission of the bending force to just the distal end (bending section) (Shockey: relatively rigid tube 20 in channel 22 extending from the proximal end of the intended bending section to the operation unit 12, with angle wire 24 extending therethrough to be attached to the distal end 16 of the flexible insertion section 14, Figs.1,3, col.2, lines 33-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rigid member around each of the operation wire of Ide to aid in transmitting the bending force of the operation wires just to the bending section of the insertion unit, as taught by Shockey, to make bending of the distal end more maneuverable and accurate.
As to claim 9, the rigid member has flexural rigidity higher than the flexural rigidity of the tube, being inserted through the channels in the flexible section (Shockey: the rigid member has higher flexural rigidity relative to the tube (flexible section), col.3, lines 53-62).
As to claim 12,  the endoscope comprising: a single-use portion including the tube that is replaced for each use (e.g. bending portion 7B, Fig.7, can constitute as “single-use” portion because it could be only used one time); and a reusable portion including the imaging unit that is collected for each use to be reused (e.g. distal end portion 6B, Fig.7, which includes the imaging unit, [0024], can constitute a “reusable portion” because it could be reused).

Claim(s) 3, 5, 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2019/0254504) in view of Wang et al. (US 2004/0122464, hereinafter “Wang”) and Shockey (U.S. Pat. 5,168,864), as set forth above with respect to claims 1, 4 and 8, and further in view of Zhou et al. (US 2011/0118628, hereinafter “Zhou”).
Ide, as set forth above with respect to claims 1, 4 and 8, fails to disclose the properties of the porous resin used to form the multi-lumen tube (22), and particularly fails to disclose any particular porosity distribution of the porous resin.  Zhou teaches an elongate flexible shaft made of a porous material (metal alloy, [0003]) designed for intracorporeal medical devices such as guidewires, catheters, or endoscopes (Zhou, [0019]).  Zhou further teaches that in order to tailor the shaft to have desired physical properties (e.g. flexibility, stiffness, etc.), the pore size and/or pore density (“porosity”) can be varied along differing portions of the shaft ([0046],[0047]).  The porosity can be varied along the length of the shaft (see Fig.3) so that pore density (porosity) is greater at or closer to the distal end (e.g. at bending section) and lower at or closer to the proximal end (e.g. flexible section) to provide greater lateral flexibility at the distal end ([0049]).  In addition to varying the porosity along the length, porosity can vary in the radial direction (see Fig. 5) such that the outer surface of the tube has a smaller porosity (smaller pore density or size) than that of the center of the tube (see larger pore size 344a in Fig.5, [0053]).1  Since both Ide are concerned with flexible medical instrument tubes, and in view of the teachings of Zhou, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have varied the porosity of the material of Ide insertion tube either axially or radially, as taught by Zhou, to provide desired physical characteristics such as increased flexibility at the distal end relative to the proximal end (e.g. more stiffness at the proximal end for better control of insertion force and torque) and increased rigidity/density of the material at the outer surface (e.g. for increased impact and permeability protection).

Claim(s) 7 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2019/0254504) in view of Wang et al. (US 2004/0122464, hereinafter “Wang”) and Shockey (U.S. Pat. 5,168,864), as set forth above with respect to claims 1 and 8, and further view of Wilk et al. (WO 93/15648, hereinafter “Wilk”).
Ide discloses that the distal tip (6) can include an image pickup unit ([0024]) which operates using a electrical cable extending through the insertion unit ([0045]) but fails to disclose the particulars as to how the image pickup is mounted in the distal tip, and thus fails to disclose a breaking section that is broken when the imaging unit is removed.  Wilk evidences that it is known in the endoscope art to removably mount an image pickup unit to the distal tip using electrical contacts on the image pickup unit and inside the distal tip (Wilk: e.g. Fig.9, see contacts 200,206 inside of distal tip intended to engage corresponding contacts 198,208 on image pickup unit (180/182)).  One of ordinary skill in the art would recognize that such removable mounting arrangement would allow easy removal in case of image pickup malfunction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a removable mounting arrangement as taught by Wilk for the image pickup unit in the Ide endoscope for the reason set forth above. The contacts 200,206 and 198,208 (Fig.9) would constitute a “breaking section” since respective mechanical and electrical contact is broken when the imaging unit is removed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Zhou discloses the porous material to be a metal or metal alloy, the skilled artisan would recognize that the teachings to vary porosity distribution to vary physical properties of the elongated shaft are equally applicable to any porous material, including polymers and resins, that are used in flexible medical instruments designed to be inserted into the body.